IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                      Remanded by Supreme Court March 10, 2003

               CONNIE LEE ARNOLD v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Carter County
                            No. S15534 Robert E. Cupp, Judge



                                 No. E2003-00691-CCA-RM-PC
                                         April 15, 2003


JOSEPH M. TIPTON, J., dissenting.


        Even considering Burnett v. State, 92 S.W.3d 403 (Tenn. 2002), in which counsel was
appointed and an opportunity to amend was provided, I believe the pro se petition in the present case
adequately complies with the 1995 Post-Conviction Procedure Act and states a colorable claim for
relief. Therefore, I respectfully dissent.

        As noted in Burnett, in reviewing the sufficiency of a post-conviction petition, we are to
accept the allegations as true, unless they are contrary to what has already been adjudicated. 92
S.W.3d at 406; see Swanson v. State, 749 S.W.2d 731, 735 (Tenn. 1988). The petition alleges the
following:

               There was a Mistrial of this Case in Mountain City In July 1995 and
               Judge Brown in Prejudice and Bias Moved it to The Carter County
               Court.

               ....

               Yet Petitioner from Arrest to Trial and ReTrial was subject to The
               News Media Constant [Exploitation] of said Charges and No fair trial
               could ever be had in Carter County and Counsel of [Record] Did
               Nothing to prevent same to the harms way of [Petitioner] in his Day
               in Court, and Unjust Verdicts, and Illegal Imprisonment for same.

I remain convinced that this alleges a colorable claim regarding the ineffective assistance of counsel
for failure to seek a change of venue in the face of bad publicity. I believe the petitioner should be
given the same opportunity afforded the petitioner in Burnett. I would remand the case to the trial
court for the appointment of counsel and counsel’s filing of a concise amendment to the petition
raising any legitimate grounds for relief the petitioner arguably has. See Tenn. S. Ct. R. 28 § 6(C)(2)


                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -2-